DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Meyers reference (US Patent Publication No. 2017/0166150) in view of the Okazaki reference (US Patent Publication No. 2018/0301983).
4.	Regarding claim 1, the Meyers reference discloses:
an electric vehicle (10) [Paragraph 0024] comprising: 
a body (12);
a bracket (100) fixed in a rear potion of the body (FIG. 1); 
a low-voltage component (20) supported by the bracket (100); and 
wherein the bracket (100) comprises: 
a front end (FIG. 2—sections (130) that combine with the tabs (24) on the front [Paragraph 0034]) fixed to the body (12) at a position frontward of the low-voltage component (20) (FIG. 2); 
a rear end (FIG. 2—sections (130) that combine with the tabs (24) on the rear [Paragraph 0034]) fixed to the body (12) at a position rearward of the low-voltage component (20) (FIG. 2); and 
at least one bend (250) [Paragraph 0052—disclosing the recesses can have a substantially v-shaped or u-shaped cross-sectional shape) located between the front end and the rear end (FIGS. 2 & 5A) and having an upwardly protruding shape (v-shaped, wherein the at least one bend comprises one or both of a first bend located frontward of the low-voltage component and a second bend located rearward of the low-voltage component (FIGS. 2  & 5A).
The Meyers reference discloses the invention as essentially claimed.  However, the Meyers reference fails to disclose a high-voltage component located frontward of the low-voltage component.
The Okazaki reference teaches it is conventional in the art of electric vehicles to provide as taught in [Paragraph 0003] a high-voltage component located frontward of the low-voltage component [Paragraph 0003].  Such configurations/structures would allow the reduction of the size of the housing [Paragraph 0002].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the vehicle of the Meyers reference, such that the vehicle further includes a high-voltage component located frontward of the low-voltage 
component, as clearly suggested and taught by the Okazaki reference, in order to allow the reduction of the size of the housing [Paragraph 0002].  
5.	Regarding claim 2, the Meyers reference further discloses:
wherein the at least one bend comprises both of the first bend located frontward of the low-voltage component and the second bend located rearward of the low-voltage component (FIGS. 2 & 5A).
6.	Regarding claim 3, the Meyers reference further discloses:
wherein the bracket (100) comprises a plate-shaped member (110) extending between the front end and the rear end in a longitudinal direction (FIG. 2), and each of the first bend (250) and the second bend (250) extends across a full width of the bracket perpendicular to the 
longitudinal direction of the bracket (FIG. 5A—extending across a full width of the bracket at least a partial section of it).
7.	Regarding claim 4, the Meyers reference fails to disclose:
wherein the low-voltage component is located below the bracket. 
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a low-voltage component located below the bracket, since it 
has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  MPEP 2144 (VI-A).  
8.	Regarding claim 5, the Meyers reference further discloses:
wherein one or both of the first bend and the second bend have an upwardly protruding bead shape (FIG. 5B).
9.	Regarding claim 6, the Meyers reference further discloses:
wherein the bracket extends along a straight line linking the front end and the rear end except in one or more of areas where the at least one bend is located (FIGS 1-5B).
10.	Regarding claim 7, the Meyers reference further discloses:
wherein one or both of the first bend and the second bend have an upwardly protruding mountain fold shape (FIG. 5B).
11.	Regarding claim 8, the Meyers reference further discloses:
wherein one or both of the first bend and the second bend are located above a straight line linking the front end and the rear end of the bracket (FIG. 5A).
12.	Regarding claim 9, the Meyers reference further discloses:
wherein the low-voltage component is an electronic control unit comprising at least one processor [Paragraph 0028].
13.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Meyers reference in view of the Okazaki reference and further in view of the Ohta reference (US Patent Publication No. 2018/0102002).
14.	Regarding claim 10, the Meyers reference fails to disclose:
wherein the high-voltage component comprises at least one of a traction motor configured to drive a wheel or a power control unit configured to control electric power supplied to the motor.
The Ohta reference teaches it is conventional in the art of electric vehicles to provide as taught in [Paragraph 0013] wherein the high-voltage component comprises at least one of a traction motor configured to drive a wheel [Paragraph 0013].  Such configurations/structures would allow differing drive characteristics [Paragraph 0013].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the vehicle of the Meyers reference, such that the vehicle further includes wherein the high-voltage component comprises at least one of the traction motor configured to drive a wheel, as clearly suggested and taught by the Ohta reference, in order to allow differing drive characteristics [Paragraph 0013].  
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747